Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 5, 7, 8, 10, 11, 17, 19, 21, 23, 27, 28, 30-32, and 35, drawn to methods of identifying the likelihood of a cancer in a subject to be responsive to an immune checkpoint therapy comprising measuring the amount or activity of at least one biomarker listed in Table 1 in a sample from the subject and methods of assessing efficacy of an agent for treating a cancer in a subject or prognosing progression of a cancer in a subject comprising detecting the amount or activity of at least one biomarker listed in Table 1 in a subject sample at a first time point and at a second time point after administration of the agent.

Group II, claim(s) 2, drawn to methods of identifying the likelihood of a cancer in a subject to be responsive to an immune checkpoint therapy comprising determining the copy number of at least one biomarker listed in Table 1 in a sample from the subject.

Group III, claim(s) 9 and 15, drawn to methods of screening agents comprising (1) detecting amount or activity of at least one biomarker listed in Table 1 in a first subject sample maintained in the presence or the agent and a second subject sample maintained in the absence of a test compound and (2) cell based assays comprising contacting a cancer cell with a test agent and determining the ability of the test agent to increase or decrease the amount or activity of at least one biomarker listed in Table 1 in the sample.

The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-III appears to be that they all relate to the special technical feature of biomarkers of Table 1.

However, Joseph et al (J Urol, 2016, 195(1): 180-187) teaches a biomarker of Table 1 (PBRM1) and methods comprising measuring the amount or activity of the biomarker in a patient sample (Figure 2, in particular).

Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
	
Group I is generic to a plurality of disclosed patentably distinct species of measuring/detecting the amount or activity of at least one biomarker listed in Table 1. Applicant must elect a single species identified by one or a distinct combination of biomarkers, identified by amino acid or nucleic acid sequence, listed in Table 1 to measure/detect. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Group II is generic to a plurality of disclosed patentably distinct species of determining the copy number of at least one biomarker listed in Table 1. Applicant must elect a single species identified by one or a distinct combination of biomarkers, identified by amino acid or nucleic acid sequence, listed in Table 1 of which a copy number is to be determined. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Group III is generic to a plurality of disclosed patentably distinct species of measuring/detecting the amount or activity of at least one biomarker listed in Table 1 and determining the ability of the test agent to increase or decrease the amount or activity of at least one biomarker listed in Table 1. Applicant must elect a single species identified by one or a distinct combination of biomarkers, identified by amino acid or nucleic acid sequence, listed in Table 1 to measure/detect and of which the ability of a test agent to increase or decrease the amount or activity is to be determined. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642